Citation Nr: 0119190	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-21 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar and thoracic spines.

2.  Entitlement to service connection for degenerative joint 
disease of the hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to December 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides the VA shall make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under  a law administered by VA.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board views the newly enacted legislation to be clearly 
more beneficial to the veteran.  Therefore, review of the 
veteran's service connection claims under the new legislation 
is required before the Board may proceed with appellate 
review.  The Board also believes that the medical evidence of 
record does not allow for informed appellate review of the 
issues and that additional development, to include an 
appropriate VA medical examination, is necessary.  On his 
claims for service connection, the veteran was not scheduled 
for a VA medical examination that contains an opinion of 
etiology.  It is not unambiguously clear that either a 
medical examination or a medical opinion is unnecessary in 
deciding this claim.  An examination or opinion is treated as 
being necessary to make a decision on a claim if the evidence 
of record, including statements of the claimant, (i) contains 
competent evidence of current disability or persistent or 
recurring symptoms of disability; and (ii) indicates that 
disability or symptoms may be associated with active service; 
but (iii) does not contain sufficient medical evidence for a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000)(to be codified at 38 U.S.C. § 5103A).

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and take any action deemed necessary to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include obtaining 
any pertinent VA and private medical 
records not already in the claims file.

2.  After completion of the above, the RO 
should schedule the veteran for a VA 
examination by an appropriate physician 
to ascertain the nature and etiology of 
any current back (lumbar and thoracic 
spine) and bilateral hip disability.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
any medically indicated special tests and 
studies should be accomplished.  After 
reviewing the claims file and examining 
the veteran, the examiner(s) should offer 
an opinion as to whether it is at least 
as likely as not that a back (lumbar and 
thoracic spine) disability or bilateral 
hip disability is related to the 
veteran's military service.  A detailed 
rationale for all opinions expressed 
should be furnished.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  The RO should furnish 
the veteran and his representative with 
an appropriate supplemental statement of 
the case and afford them an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000 and to clarify matters 
of medical complexity.  The veteran and his representative 
have the right to submit additional evidence and argument in 
connection with the matters remanded by the Board.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




